Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to AFCP remarks filed 4/23/2021.
Response to Amendment
2.	Claims 1, 9, and 17 have been amended.
Response to Arguments
3.	Applicant’s arguments filed have been considered and are persuasive.
Allowable Subject Matter
4.	Claims 1,3, 5-11, 13-18, 20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:
An automatic question-answer (QA) processing method performed at a computing device having one or more processors and memory storing a plurality of programs to be executed by the one or more processors, the method comprising: 
obtaining, after receiving a target question text, a target keyword corresponding to the target question text; 
determining candidate question texts that match the target keyword by (i) identifying question texts in a pre-collected QA data pair using a pre-established inverse index relationship between the target keyword and the question texts, each question text having an associated answer and a weight value corresponding to the target keyword, and (ii) selecting top N of the question texts according to their associated 
calculating a semantic similarity value between each of the candidate question texts and the target question text; 
determining, from the pre-collected QA data pair, an answer associated with one of the candidate question texts corresponding to the target question text having a highest semantic similarity value, and 
before obtaining a target keyword corresponding to the target question text: 
obtaining a question text from the pre-collected QA data pair; 
obtaining a keyword corresponding to the question text; and 
establishing an index relationship between the keyword and the question text; and 
the operation of determining a candidate question text that is in a pre-collected QA data pair and that matches the target keyword comprises: 
determining, in the established index relationship between the keyword and the question text, a first keyword that matches the target keyword, obtaining a question text that has an index relationship with the first keyword, and using the question text as a candidate question text of the target question text.


Regarding claim 1 He, the closest art of record, teaches An automatic question-answer (QA) processing method performed at a computing device having one or more processors and memory storing a plurality of programs to be executed by the one or abstract: systems, methods, and computer-readable media for providing semantically relevant discovery of solutions; fig 1; 1), the method comprising: 
obtaining, after receiving a target question text, a target keyword corresponding to the target question text (abstract receive an input, such as a query; process each word of the input; 44; 69); 
determining a candidate question text that is in a pre-collected QA data pair and that matches the target keyword (abstract: semantic representation of the input; 47; 50-52: pre-determined number of responses that are deemed to be semantically similar; 59; 63); 
calculating a semantic similarity value between each candidate question text and the target question text (47-49; 63; 75); and 
determining, based on the semantic similarity value, an answer corresponding to the target question text (abstract: an output including relevant responses to the request can be provided;
fig 8;paragraphs: 2; 17; 50: matching module can input semantic representation of input and search data storage (database) containing a plurality of responses; 51-52).  
	The claim had been amended to further clarify the pre-collected QA data pair.  
He does not specifically teach determining candidate question texts that match the target keyword by (i) identifying question texts in a pre-collected QA data pair using a pre-established inverse index relationship between the target keyword and the question texts, each question text having an associated answer and a weight value corresponding to the target keyword, and (ii) selecting top N of the question texts according to their associated weight values as the candidate question texts,  that match the target keyword, wherein N is greater than 1.
Ishikawa, another closely related reference, teaches 
obtaining, after receiving a target question text, a target keyword corresponding to the target question text (114 keyword extracted from the inputted query); 
determining candidate question texts that match the target keyword by (i) identifying question texts in a pre-collected QA data pair using a pre-established inverse index relationship between the target keyword and the question texts, each question text having an associated answer and a weight value corresponding to the target keyword, and (ii) selecting top N of the question texts according to their associated weight values as the candidate question texts,  that match the target keyword, wherein N is greater than 1(abstract; fig 1 question answer pair storing, fig 10; 15;  111-120: score calculation – teaching obtaining input query, extracting keyword, comparing to stored pre-collected QA pair, obtaining closest pairs and scores, ranking and presenting best result).

	However the closest art of record does not specifically teach the limitations of the amended claim.
Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.


6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657